Title: From Alexander Hamilton to Samuel Hodgdon, 25 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War DepartmentSeptember 25. 1794
Sir
I request that you will furnish me on Saturday Evening at my house with a complete return of all the articles you will by that time have forwarded for the Militia army distinguishing how much to the Militia of each state and at the same time of all arms accoutrements cloathing and Camp Equipage fit for service which remain in store at and near Philadelphia. Substantial accuracy will suffice & it is essential I should then have the return. With consideration & esteem
I am Sir   Your obed ser
A Hamilton
Samuel Hodgsdon Esqr
